DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-12, 11, 16-19, 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/04/2022.
Applicant vaguely argues the rules of national stage pertaining to lack of unity. These arguments are not persuasive, because Applicant does not expressly point out any errors made in the restriction requirement.  
Claims 1-5, 13 and 21 are drawn to an electrode (Group I) and pertain to the invention elected by Applicant. Applicant states that claims 22 and 23 also should be examined together with claims of Group I, however, these claims are drawn to a regenerated electrode, which belong to group IV.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-171456, filed on 09/06/2017.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 101570795 B1, machine translation).
Considering claims 1 and 2, Lee discloses an electrode for fluorinating a compound by electrolysis, the electrode containing nickel as a base material and having a fluorine content of less than 1,000 ppm, a nickel content of 99 mass% or more, an iron content of 400 ppm or less, a copper content of 250 ppm or less, and a manganese content of 1,000 ppm or less ([0034]-[0036], Table 3).

Considering claims 3-5, 13 and 21, the limitations of the claims are product-by-process. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In the instant case the electrode meets all the structural and compositional limitations of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794